Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-18-22.
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2009/0085760) in view of Knittel et al. (US 2019/0373998) and Jacobs et al. (US 4,297,075).
Lee discloses a first vibration sensor for a security device (par. 5), connected to an electronics device (par. 19), first sensor sensing vibration of electronics field device (par. 19), wherein vibration exceeding a preset limit results in the electronics device being disabled and locked down to be unusable (par. 5), except for specifically stating that the disabling system includes a second sensor for detecting direction or altitude of the device, or that rehabilitation of field device is prevented.
Knittel teaches desirability of using a sensor for detecting altitude of an electronics device so as to disable the device if altitude of device changes (par. 68).
Jacobs discloses desirability of shutting down a field device plant if plant is subjected to excessive vibration (abstract). It is noted that shutting a device down would have been equivalent to preventing device from being rehabilitated (being reactivated when vibration was not excessive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to use an altitude sensor as suggested by Knittel, and a rehabilitation prevention measure as suggested by Jacobs, in conjunction with a disabling device as disclosed by Lee, in order to allow an electronics device to be shut down at certain altitudes in order to conserve power, and to prevent a field device from being reactivated (rehabilitated) once vibration was not excessive, in order to prevent additional damage to a field device once its vibration limits had already been exceeded .
Regarding claim 2, Knittel teaches desirability of shutting down electronics device upon detecting a change in altitude (par. 68).
3.	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Regarding remarks filed with the response on 7-28-22, arguments are moot in view of the newly applied Jacobs reference.

6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689